DETAILED ACTION

In view of the appeal brief filed on 6-21-22, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmouchi (WO 2013/041873 A1) in view of Dobbelstein (US 2004/0007687).
	Claims 16 and 20-25, Lemmouchi teaches a filter material or filter element for inclusion in a smoking article (p1 ¶1; also teaches a smoking article itself [claim 24]), wherein the filter material comprises: ●a base material of polylactide alone (or mixed with other materials) and in the form of a sheet and ●fibers of cellulose acetate alone (or mixed with other materials) in tow form thereon the base with a length being the filter length (p6 ¶4-6; p4 ¶3). The cellulose acetate fibers are not interlinked or intertwined with the base material in that that polylactide sheet material 13 exists as a separate entity from cellulose acetate tow 11 (p12 ¶2). Note that terms in parenthesis in the claim(s) are not considered to have patentable weight. With respect to the limitation of “for inclusion in a smoking article”, this refers to an intended used of the claimed filter material and does not provide a structural feature to the claimed structure. (claims 16, 22-23 and 25). 
Claims 16, 22, 23,24, and 25, Lemmouchi does not teach that the tow comprises the cellulose acetate fibers in thread form.
Dobbelstein teaches a thread of only cellulose acetate of a filter for a cigarette (¶1). The thread is produced in a spinning process (¶6). The thread is composed of several filaments are densely packed into the thread (¶7). At this point the thread is provided with a lubricant (¶7). Several threads are brought together to form a tow having a length being the filter length (¶7 ¶8). The lubricant ensures that friction arising during processing steps does not exceed a value that would result in tearing or undesired warming of the thread. Both would cause unwanted wastage (¶8 ¶10). After spinning, the lubricant is applied onto the surface of the threads and the threads are processed into a filter for tobacco products such as cigarettes (¶26 ¶28). Dobbelstein defines “thread” to include fibers that can be processed according to the above recited process (¶27).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Lemmouchi that the tow comprises the lubricant cellulose acetate fibers in thread form as provided Dobbelstein in that Dobbelstein teaches, in the same art as Lemmouchi, that forming a tow from cellulose acetate thread is well-known and conventional where the lubricant ensures that friction arising during processing steps does not exceed a value that would result in tearing of undesired warming of the thread -- both would cause unwanted wastage.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemmouchi in view of Dobbelstein as applied to claim(s) 16 and 20-25 above, and further in view of Lorillard (Patent Office London 757283).
Claim 17, Lemmouchi does not teach the diameter of the cellulose acetate fibers to be between about 0.5µm and about 10µm. Claims 18-19 Lemmouchi does not specify the percentage by weight of the fibers and the percentage by volume of the fibers.
Lorillard teaches an improved filter material (c1 Lns13-15) wherein the filter material comprises a base sheet and fiber threads of cellulose acetate where the fibers have a diameter of 0.1-2µm (p2 ¶s1-5). Lorillard teaches a by weight percentage of the fibers of more than 10% and a by volume percentage of fibers of at least 1%.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Lemmouchi a cellulose fiber diameter of 0.1-2µm present in a by weight percentage of more than 10% and a by volume percentage of at least 1% for the improved filtration benefit these features provide.

Claims 16 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbelstein in view of Lemmouchi.
Claim 16 and 20-25, Dobbelstein teaches a thread of only cellulose acetate of a filter for a cigarette (¶1). The thread is produced in a spinning process (¶6). The thread is composed of several filaments are densely packed into the thread (¶7). At this point the thread is provided with a lubricant (¶7). Several threads are brought together to form a tow having a length being the filter length (¶7 ¶8). The lubricant ensures that friction arising during processing steps does not exceed a value that would result in tearing or undesired warming of the thread. Both would cause unwanted wastage (¶8 ¶10). After spinning, the lubricant is applied onto the surface of the threads and the threads are processed into a filter for tobacco products such as cigarettes (¶26 ¶28). Dobbelstein defines “thread” to include fibers that can be processed according to the above recited process (¶27). Note that terms in parenthesis in the claim(s) are not considered to have patentable weight. With respect to the limitation of “for inclusion in a smoking article”, this refers to an intended used of the claimed filter material and does not provide a structural feature to the claimed structure. (claims 16, 22-23 and 25). 
Claims 16, 22, 23,24, and 25, Dobbelstein does not teach pairing the cellulose acetate threads with a base material of polylactide alone (or mixed with other materials) in the form of a sheet. 
Lemmouchi teaches a filter material or filter element for inclusion in a smoking article (p1 ¶1; also teaches a smoking article itself [claim 24]), wherein the filter material comprises: ●a base material of polylactide alone (or mixed with other materials) and in the form of a sheet and ●fibers of cellulose acetate alone (or mixed with other materials) in tow form thereon the base (p6 ¶4-6; p4 ¶3). The cellulose acetate fibers are not interlinked or intertwined with the base material in that that polylactide sheet material 13 exists as a separate entity from cellulose acetate tow 11 (p12 ¶2). Examples of how the sheet and tow are arranged is provide, for example, in Figures 5-9; and, Lemmouchi teaches indicates that experimental data demonstrates that the filter exhibits good filtration characteristics and that the properties of the filter may be adjusted to produce desired smoke yields and filtration efficiency (p3 ¶2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Dobbelstein pairing the cellulose acetate threads with a base material of polylactide (alone or mixed with other materials) in that Lemmouchi teaches, in the same art as Dobbelstein, that this is well-known and conventional where the filter created exhibits good filtration characteristics and that the properties of the filter may be adjusted to produce desired smoke yields and filtration efficiency. In Dobbelstein in view of Lemmouchi, the cellulose acetate fibers are not interlinked or intertwined with the base material in that Lemmouchi indicates that the polylactide sheet material 13 exists as a separate entity from cellulose acetate tow 11 (p12 ¶2).

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbelstein in view of Lemmouchi as applied to claims 16 and 20-25 above, and further in view of Lorillard.
Claim 17, Dobbelstein does not teach the diameter of the cellulose acetate fibers to be between about 0.5µm and about 10µm. Claims 18-19 Dobbelstein does not specify the percentage by weight of the fibers and the percentage by volume of the fibers.
Lorillard teaches an improved filter material (c1 Lns13-15) wherein the filter material comprises a base sheet and fiber threads of cellulose acetate where the fibers have a diameter of 0.1-2µm (p2 ¶s1-5). Lorillard teaches a by weight percentage of the fibers of more than 10% and a by volume percentage of fibers of at least 1%.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Dobbelstein a cellulose fiber diameter of 0.1-2µm present in a by weight percentage of more than 10% and a by volume percentage of at least 1% for the improved filtration benefit these features provide.

Prior Art of Record
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Google Chrome definition of a thread.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745